Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims
This action is in reply to the application filed on   
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of the Information Disclosure Statement(s) filed by the Applicant listed below:
October 25, 2019
Claim Interpretation
It should be noted that examiner uses the following definition of “weight” consistent with the interpretation of a person having ordinary skill in the art:
“The importance attached to something.”  [Weight [Def. 3.1]. (n.d.). Oxford English Dictionary. Retrieved June 29, 2021, from https://www.lexico.com/en/definition/weight.]
MDPS basic logic unit" and "autonomous driving control unit" and "mode switching control unit" are taken as known to a person having ordinary skill in the art as an electronic control unit or ECU which is a conventional computer with non-transitory memory or art recognized equivalent including but not limited to a single controller or sections or parts of a single controller or multiple linked controllers. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno et al. (US 2019-0210638), hereinafter Ueno et al..
Regarding Claim , 
 disclose:
1. An apparatus for controlling an MDPS (Motor Driven Power Steering) system, comprising: 

a vehicle velocity sensor configured to sense vehicle velocity of the vehicle (¶¶; “An EPS controller 18 implements drive control on the motor 14 in accordance with a steering torque and running conditions (vehicle speed and other conditions)”); 
an MDPS basic logic unit configured to decide a first assist command current for driving an MDPS motor () in a manual driving mode of a driver, based on the column torque and the vehicle velocity which are sensed by the column torque sensor and the vehicle sensor, respectively (¶¶0018, ; “During manual steering, the motor torque control section 23 controls the current to be supplied to the motor 14, using the assist torque as a target value.”); 
an autonomous driving control unit configured to decide a second assist command current for driving the MDPS motor in an autonomous driving mode of the vehicle (¶¶; “During the automatic steering (automatic operation), the motor torque control section 23 controls current to be supplied to the motor 14, using the automatic steering torque as a target value.”); and 
a mode switching control unit configured to decide a weight into which the driver's steering intention is reflected, based on the first assist command current (¶¶; “During the automatic steering (automatic operation), the motor torque control section 23 controls current to be supplied to the motor 14, using the automatic steering torque as a target value.”), when the driver's steering occurs in the autonomous driving mode of the vehicle, and apply the decided weight to the first and second assist When the automatic steering is cancelled due to override during the automatic steering, the motor torque control section 23 switches the target of an output torque (motor torque) of the motor 14 from the automatic steering torque to the assist torque.”). 
[Examiner Note:  (See at least ¶)] 
Regarding Claim , 
 disclose:
2. The apparatus of claim 1, 
wherein the mode switching control unit decides the final assist command current by determining that the driver has a steering intention, only when a state in which the magnitude of the column torque is equal to or more than a preset reference value is retained for a preset reference time or more (¶¶; “A certain amount of time (predetermined period) is provided for making the automatic steering cancellation determination, so that it is possible to prevent an erroneous determination as to the automatic steering cancellation”). 
Regarding Claim , 
 disclose:
3. The apparatus of claim 1, 
wherein the mode switching control unit decides the final assist command current by complementarily applying the weight to the first and second assist command currents, and decides the final assist command current to approach the first assist command current from the second assist command current as the weight is changed from a low value toward a high value.  (¶¶; “change rate switch conditions include that a torque difference obtained by deducting a current assist torque from a current motor torque be larger than a predetermined torque difference threshold value ΔTth”)  () 
Regarding Claim , 
 disclose:
11. A method for controlling an MDPS system, comprising: 
deciding, by an autonomous driving control unit, a second assist command current for driving an MDPS motor in an autonomous driving mode of a vehicle, and driving the MDPS motor (¶; “During the automatic steering (automatic operation), the motor torque control section 23 controls current to be supplied to the motor 14, using the automatic steering torque as a target value.”); 
deciding, by an MDPS basic logic unit, a first assist command current for driving the MDPS motor () in a manual driving mode of a driver, based column torque applied to a steering column of the vehicle and vehicle velocity of the vehicle, in the autonomous driving mode of the vehicle (¶¶0018, ; “During manual steering, the motor torque control section 23 controls the current to be supplied to the motor 14, using the assist torque as a target value.”); 
deciding, by a motor switching control unit, a weight into which the driver's steering intention is reflected, based on the decided first assist command current (¶¶0022, ); 
and deciding, by the mode switching control unit, a final assist command current for driving the MDPS motor () when the vehicle is switched from the autonomous driving mode to the manual driving mode, by applying the decided weight to the first and second assist command currents(¶¶, 0025-0032; “When the automatic steering is cancelled due to override during the automatic steering, the motor torque control section 23 switches the target of an output torque (motor torque) of the motor 14 from the automatic steering torque to the assist torque.”) . 
Regarding Claim , 
 disclose:
12. The method of claim 11, 
wherein in the deciding of the final assist command current, the mode switching control unit decides the final assist command current by determining that the driver has a steering intention, only when a state in which the magnitude of the column torque is equal to or more than a preset reference value is retained for a preset reference time or more (¶¶; “A certain amount of time (predetermined period) is provided for making the automatic steering cancellation determination, so that it is possible to prevent an erroneous determination as to the automatic steering cancellation”).
Regarding Claim , 
 disclose:
13. The method of claim 11, 
wherein in the deciding of the final assist command current, the mode switching control unit decides the final assist command current by complementarily applying the weight to the first and second assist command currents, and decides the final assist command current to approach the first assist command current from the second assist command current as the weight is changed from a low value toward a high value (¶¶; “change rate switch conditions include that a torque difference obtained by deducting a current assist torque from a current motor torque be larger than a predetermined torque difference threshold value ΔTth”) ().
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a 
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. as applied above.
Regarding Claim , 
Ueno et al. fail to explicitly disclose:
wherein the mode switching control unit decides the weight to have a larger value as the magnitude of the first assist command current is increased in the range of a preset lower limit to a preset upper limit. 
It is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges of a result effective variable by routine experimentation, (see MPEP §2144.05).  
Ueno et al. teach that weight (importance attached to) of the first assist command current is a result effective variable in a steering motor torque control to prevent deterioration of steering feeling caused by cancellation of automatic steering (¶¶).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ueno et al. to utilize a mode switching control unit that decides the weight to have a larger value as the magnitude of the first assist command current is increased in the range of a preset lower limit to a preset upper limit to prevent deterioration of steering feeling caused by cancellation of automatic steering (¶¶) since it has been held that it is 
Regarding Claim , 
Ueno et al. fail to explicitly disclose:
wherein in the deciding of the weight, the mode switching control unit decides the weight to have a larger value as the magnitude of the first assist command current is increased in the range of a preset lower limit to a preset upper limit. 
It is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges of a result effective variable by routine experimentation, (see MPEP §2144.05).  
Ueno et al. teach that weight (importance attached to) of the first assist command current is a result effective variable in a steering motor torque control to prevent deterioration of steering feeling caused by cancellation of automatic steering (¶¶).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ueno et al. to utilize a mode switching control unit that decides the weight to have a larger value as the magnitude of the first assist command current is increased in the range of a preset lower limit to a preset upper limit in the deciding of the weight, the mode switching control unit to prevent deterioration of steering feeling caused by cancellation of automatic steering (¶¶) since it has been held that it is not inventive to discover the optimum or workable ranges of a result effective variable by routine experimentation.
Allowable Subject Matter
Claims 5-10, and 15-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsubaki  (US 20190300044) discloses assist maps indicative of a correspondence relationship between steering torques and auxiliary steering command values (electric current values, and the “electric current command value” in graphs illustrated in FIG. 28 to FIG. 30 corresponds to the assist map. For example, the assist map includes information indicative of a correspondence relationship between steering torques and auxiliary steering command values in each of low-speed, middle-speed, and high-speed ranges (¶¶). 

    PNG
    media_image1.png
    453
    711
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    458
    710
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    467
    710
    media_image3.png
    Greyscale

It is noted that any citations to specific pages, paragraph numbers, columns, lines, or figures in the prior art references presented and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP §2123.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A REINBOLD whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft, can be reached on (571)270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call Examiner Reinbold directly at (313)446-6607 (preferred) or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SCOTT A REINBOLD/Examiner, Art Unit 3747